Citation Nr: 1536343	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial disability rating for coronary artery disease (CAD), status post myocardial infarction, in excess of 10 percent from July 13, 2001 to April 27, 2005, and in excess of 10 percent from August 1, 2005 to May 3, 2010.

2.  Entitlement to service connection for an ulcerated intestine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO in Albuquerque, New Mexico, which, in pertinent part, denied service connection for an ulcerated intestine disability.  This matter also comes on appeal from a May 2011 rating decision of the RO in Phoenix, Arizona, which, in pertinent part, granted service connection for CAD, status post myocardial infarction, and assigned an initial 10 percent disability rating from July 13, 2001 to April 27, 2005, a 100 percent temporary total disability rating from April 27, 2005 to July 31, 2005, a 10 percent disability rating from August 1, 2005 to May 3, 2010, and a 100 percent total disability rating from May 3, 2010.

This case was previously before the Board in March 2014, where a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted, an earlier effective date for the CAD was denied, and a number of issues were remanded for additional development.  While on remand, service connection for both sleep apnea and gastroesophageal reflux disease (GERD) was granted in an August 2014 rating decision, and those issues are no longer before the Board.  

The March 2014 remand directives ordered a VA examination to assist in determining whether GERD and/or an ulcerated intestine disability were related to service.  Unfortunately, for the reasons discussed below, the July 2014 examination is inadequate and must be remanded for an addendum opinion.  As to the CAD rating issue, the issue was remanded for the issuance of adequate notice as to the pertinent law and regulations concerning permanency of schedular total ratings.  While such information was not included in the subsequently issued June 2014 Veterans Claims Assistance Act of 2000 (VCAA) notice, it was included in the August 2014 supplemental statement of the case (SSOC); as such, an additional remand of this issue pursuant to Stegall v. West, 11 Vet. App. 268 (1998), is not warranted.

During this drawn out appeals process, there has been some confusion as to the CAD issue actually before the Board.  As noted above, a May 2011 rating decision granted service connection for CAD, assigned an effective date of July 13, 2001, based on Nehmer v. U. S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991), and assigned various staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In a December 16, 2011 notice of disagreement (NOD), the Veteran requested that a 100 percent total disability rating be assigned from July 13, 2001, the effective date assigned by the RO.  In effect, the Veteran was expressing disagreement with the 10 percent rating assigned during the periods in which the Veteran was not found to be entitled to a 100 percent rating.

In the November 2013 SSOC (the RO had forgotten to include the issue in the May 2013 statement of the case (SOC)), the RO styled the rating issue on appeal as entitlement to a permanent 100 percent schedular evaluation prior to May 3, 2010.  In other words, whether the Veteran was entitled to a CAD disability rating in excess of 10 percent from July 13, 2001 (the effective date) to April 27, 2005, and in excess of 10 percent from August 1, 2005 to May 3, 2010, as styled by the Board above.  In a subsequent December 2011 statement, the Veteran again advanced wanting a 100 percent disability rating from July 13, 2001, and the December 2013 VA Form 8 listed the issue on appeal as entitlement to a permanent 100 percent schedular evaluation prior to May 3, 2010.  

In the March 2014 Board remand, the Board correctly noted that the Veteran had appealed the initial rating assigned for the service-connected CAD; however, it is unclear as to why the Board then restyled the issue as "entitlement to a 100 percent permanent and total initial evaluation for coronary artery disease, status post myocardial infarction, from August 1, 2005, to May 2, 2010."  This limitation of the rating period was most likely a mistake on the part of the Board.  As such, the Board has correctly reframed the issue as entitlement to a higher initial disability rating for CAD in excess of 10 percent from July 13, 2001 to April 27, 2005, and in excess of 10 percent from August 1, 2005 to May 3, 2010.  There is no need to remand this issue for the issuance of a new SSOC, as the entire relevant initial rating period on appeal was encompassed in the November 2013 SSOC, which had originally styled the issue as entitlement to a permanent 100 percent schedular rating prior to May 3, 2010.  As such, the SSOC encompassed the entire time period from July 13, 2001.

Finally, as noted above, the Board previously remanded the CAD rating issue for the issuance of VCAA notice as to the pertinent law and regulations concerning permanency of schedular total ratings.  It does not appear this action was necessary as the Board merely needs to consider whether the Veteran was entitled to a higher initial disability rating for CAD during the limited timeframe from July 13, 2001 to April 27, 2005 and from August 1, 2005 to May 3, 2010.  Further, the question of permanency and total rating is not relevant to the instant decision because the Board is denying a higher (100 percent) initial disability rating; therefore, as there is no 100 percent rating assigned for the relevant periods at issue, any question of whether a 100 percent total disability rating should be permanent is rendered moot.    

The Veteran has appealed from the initial rating assigned for the service-connected CAD.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for an ulcerated intestine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period from July 13, 2001 to April 27, 2005, the CAD did not manifest as congestive heart failure, a workload of 7 or less metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope, cardiac hypertrophy or dilatation, or left ventricular dysfunction with an ejection fraction of 50 percent or less.

2.  For the period from August 1, 2005 to May 3, 2010, the CAD did not manifest as congestive heart failure, a workload of 7 or less METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, cardiac hypertrophy or dilatation, or left ventricular dysfunction with an ejection fraction of 50 percent or less.


CONCLUSIONS OF LAW

1.  For the period from July 13, 2001 to April 27, 2005, the criteria for an initial disability rating in excess of 10 percent for CAD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7006 (2015).

2.  For the period from August 1, 2005 to May 3, 2010, the criteria for an initial disability rating in excess of 10 percent for CAD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Code 7005 and 7006 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As this appeal arises, in part, from the Veteran's disagreement with the initial rating following the grant of service connection for CAD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, all relevant documentation has been secured.  VA has received significant VA and private medical documentation related to the CAD.  All relevant facts have been developed.  The Board notes that, as the instant decision concerns a limited period of time from 2001 to 2010, a remand for a VA heart examination would not produce any evidence relevant to the rating issue on appeal.  There remains no question as to the substantial completeness of the appeal for a higher initial disability rating for the service-connected CAD.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's service-connected heart disability is rated pursuant to Diagnostic Codes 7005 and 7006.  38 C.F.R. § 4.104.  Under Diagnostic Codes 7005 and 7006, a 10 percent rating is warranted for CAD/myocardial infarction with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required.  A 30 percent rating is warranted for CAD/myocardial infarction with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Further, under Diagnostic Code 7006, a 100 percent rating is warranted during and for three months following myocardial infarction, documented by laboratory tests.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Disability Rating from July 13, 2001 to April 27, 2005

After a review of all the evidence, from July 13, 2001 to April 27, 2005, the Veteran's CAD did not manifest as congestive heart failure, a workload of 7 or less METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, cardiac hypertrophy or dilatation, or left ventricular dysfunction with an ejection fraction of 50 percent or less.

On December 10, 1997, the Veteran sought treatment for headaches and shortness of breath.  At the conclusion of the examination, the doctor ordered an echocardiogram (EKG) to identify any heart abnormalities and/or left ventricular hypertrophy.  A December 29, 1997 private treatment record conveys that the Veteran received exercise testing and an EKG.  Upon testing the Veteran denied any chest pain during the stress portion, and there were no dynamic EKG changes noted.  A January 1998 private treatment record noted that the EKG was essentially unrevealing with good contractions; however, the report also conveyed that the EKG revealed mild left ventricular hypertrophy.  A cardiac catheterization was ordered, and a February 1998 cardiac catheterization report conveyed that the Veteran received a left heart catheterization.  An angiogram revealed a normal sized left ventricular cavity, and an estimated ejection fraction of 65 percent.  A progress note from February 1998 conveyed that the Veteran had a normal heart after the procedure and the Veteran could return to exercising.  Subsequent private treatment records reflect that the Veteran continued to treat the CAD with medications.

The report from a June 2000 two-year followup appointment reflects that the Veteran had done very well on medical therapy, and it was noted that the Veteran exercised routinely.  Blood pressure was normal, and the Veteran was trim and denied any symptoms.  A December 2000 followup report conveyed that the Veteran continued to do well and exercised.  The Veteran was found to be "cardiovascularly stable."  The doctor ordered that the Veteran remain on the medication regimen.  

The report from a May 2, 2001 electrocardiogram (ECG) conveyed that the heart was normal; however, a May 15, 2001 ECG report stated that the readings were abnormal.  It is not clear from the record what was abnormal about the second ECG.  The Board does note that a subsequent June 2001 followup report again found that the Veteran was doing well, and ordered medication to be continued.  Presumably, had the abnormality been serious, the private doctor would have said so in the June 2001 treatment record.

A May 2004 VA treatment record noted that the Veteran did not have a myocardial infarction.  A January 2005 VA treatment record indicated that the Veteran reported having stopped taking Lisinopril because home blood pressure readings had been good.  The Veteran was then instructed by the doctor to resume taking the medication.  The report from an April 2005 chest X-ray revealed that the heart was normal.  A subsequent April 2005 EKG revealed a normal left ventricle cavity, with an ejection fraction of 65 percent.  It was noted the Veteran had structurally normal cardiac valves.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected CAD for the period from July 13, 2001 to April 27, 2005.  During this period the Veteran did not have congestive heart failure, and ejection fraction readings were in excess of 50 percent.  Further, while no METs readings were taken, the evidence reflects that the Veteran was able to regularly exercise and maintain weight loss.  The Veteran did not complain of dyspnea, fatigue, angina, dizziness, or syncope during the workouts for the relevant time period.  While the evidence does show that the Veteran had mild left ventricular hypertrophy in January 1998, prior to the rating period at issue, the evidence also reflects that the hypertrophy resolved after the February 1998 cardiac catheterization and did not appear during the relevant rating period at issue.  

The Board finds that, from July 13, 2001 to April 27, 2005, the Veteran's service-connected CAD, status post myocardial infarction, did not manifest as congestive heart failure, a workload of 7 or less METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, cardiac hypertrophy or dilatation, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  Such findings do not reflect entitlement to a disability rating in excess of 10 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006.  As the preponderance of the evidence is against the appeal for a higher initial disability rating for CAD, status post myocardial infarction, in excess of 10 percent from July 13, 2001 to April 27, 2005, the appeal for a higher initial rating for CAD for this period must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7006.

Disability Rating from August 1, 2005 to May 3, 2010

After a review of all the evidence as it reflects on the period from August 1, 2005 to May 3, 2010, the Veteran's CAD did not manifest as congestive heart failure, a workload of 7 or less METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, cardiac hypertrophy or dilatation, or left ventricular dysfunction with an ejection fraction of 50 percent or less.

A May 25, 2005 VA treatment record reflects that, after receiving two cardiac stents, the Veteran was continuing medication.  While the Veteran did advance having occasional chest pain, the Veteran attributed the pain to the recent surgical procedure.  The report conveyed that the CAD was clinically stable and being treated with medications.  An EKG report from November 2005 noted normal left ventricle cavity size and no abnormalities.  Ejection fraction was 60 percent.  

In March 2006, the Veteran had a private CAD followup appointment.  The Veteran advanced feeling better and that there had been no recent heart pain.  Further, the Veteran had been exercising some and was hoping to increase the amount.  Upon examination the Veteran reported no feelings of fatigue, chest pain, discomfort, palpitations, fast or slow heartrate, intermittent leg claudication, cold hands or feet, dyspnea, paroxysmal nocturnal dyspnea, dizziness, or anxiety.  Under history the examiner noted no congestive heart failure.  At the conclusion of the examination, the Veteran was advised to continue the current medications and was given permission to increase exercise to 90 minutes daily.  

An August 2007 private treatment record noted that the Veteran had no further chest discomfort after the stents were placed in April 2005.  Further, recent stress testing revealed no perfusion defects.  In October 2007, the Veteran underwent an exercise tolerance test.  The ECG taken along with the test was normal.  The Veteran did not experience chest pain; however, the test was stopped after six minutes due to leg fatigue.  No METs reading was included with the report.  

In October 2009, the Veteran underwent another exercise tolerance test.  The ECG taken along with the test was again normal.  While the Veteran did not experience chest pain, the test was stopped after 10 minutes due to dyspnea and hypertension.  Unfortunately, the METs level was again not included in the test report.

Upon carefully reviewing the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected CAD for the period from August 1, 2005 to May 3, 2010.  During this period, the Veteran did not have congestive heart failure, and ejection fraction readings were in excess of 50 percent.  Further, the Veteran's heart continued to appear normal, with no cardiac hypertrophy or dilatation identified upon EKG, ECG, or X-ray.  While no METs readings were taken during this period, throughout most of the relevant time frame the Veteran was able to work out without complaint of dyspnea, fatigue, angina, dizziness, or syncope.  In fact, the Veteran was able to increase the length of workouts to 90 minutes per day.  

The Board has considered the fact that in October 2009 an exercise tolerance test was stopped after 10 minutes due to dyspnea and hypertension.  Having reviewed this finding in the context of all the evidence of record, and considering the Veteran's overall physical fitness during the relevant period, the Board finds that discontinuance of the METs on this one occasion is not specific enough to demonstrate that dyspnea would have set in at a level of 7 METs or less.  The Board will not, and would be prohibited from, making a determination that discontinuance of the exercise tolerance test in October 2009 demonstrates dyspnea at a level of 7 METs or less.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  This one finding must be interpreted with the record as a whole, including findings before and after this finding.  The other, specific evidence of record, reflects dyspnea set in at a workload of greater than 7 METs. See 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"). 

The Board finds that from August 1, 2005 to May 3, 2010, the Veteran's service-connected CAD, status post myocardial infarction, did not manifest as congestive heart failure, a workload of 7 or less METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, cardiac hypertrophy or dilatation, cardiac hypertrophy or dilatation, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  Such findings do not reflect entitlement to a disability rating in excess of 10 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006.  As the preponderance of the evidence is against the appeal for a higher initial disability rating for CAD, status post myocardial infarction, in excess of 10 percent from August 1, 2005 to May 3, 2010, the appeal for a higher initial rating for CAD for this period must be denied.  38 C.F.R. §§ 4.3, 4.7, 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected CAD during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that the CAD symptomatology and impairment, including the need for medication and dyspnea, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  These symptoms are part of or like or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. § 4.104, which specifically provide for disability ratings based on a combination of reported symptoms and clinical findings.  The schedular rating criteria specifically address the Veteran's cardiovascular symptomatology for the relevant period on appeal, including the use of medication and dyspnea.  

As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2).  Additionally, the level of METs at which dyspnea, fatigue, angina, or dizziness develops is also accounted for by the schedular rating criteria.  Id.  Further, use of medication is considered in the rating criteria.  38 C.F.R. § 4.104.  Based on the foregoing, all symptoms or impairment are contemplated by the schedular criteria, including symptoms that are like or similar to the schedular rating criteria, the schedular rating criteria are adequate to rate the disabilities, and referral for an extraschedular evaluation is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has contended that the symptoms of multiple service-connection disabilities, when considered together, warrant a TDIU pursuant to 38 C.F.R. § 4.16; however, the Veteran has not advanced, and evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria for CAD inadequate under 38 C.F.R. § 3.321(b) for the relevant period on appeal.  No extraschedular impairment has been described by the Veteran or representative, and, even liberally construing the contentions in this case, reviewing the evidence for its own suggestion of unique combination of impairment of CAD and the other service-connected disabilities, no identifiable extraschedular impairment (other than total impairment already recognized by the grant of TDIU) has been stated or raised by the evidence.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 
38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability (or unique combination of two or more disabilities per Johnson) are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability or a combination of less than all service-connected disabilities.  See VAOPGCPREC 
6-96; 38 C.F.R. § 4.16(a) (total disability rating is based on service-connected disabilities).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun at 117 ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.  See 38 C.F.R. § 4.14 (2015).      

Consideration of entitlement for a TDIU requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16(a).  The central inquiry in TDIU adjudication is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  While entitlement to a TDIU under 38 C.F.R. § 4.16 requires an evaluation of impact that all the service-connected disabilities have on employment, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) focuses only on whether the schedular rating criteria for a particular disability or unique combination of disabilities is inadequate to compensate for the average impairment of earning capacity due to that disability or uniquely combined disabilities.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with CAD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 


38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As the Board previously granted entitlement to a TDIU in its March 2014 decision, the Board need not address the issue here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

a higher initial disability rating for CAD, in excess of 10 percent from July 13, 2001 to April 27, 2005, and from August 1, 2005 to May 3, 2010, is denied.


REMAND

Service Connection for an Ulcerated Intestine Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

VA received a letter dated January 2006 from the Veteran's family physician.  The letter explains that the Veteran was a patient in 1971, and at that time the Veteran was diagnosed with an ulcer syndrome.  Further, the private physician stated that this disability had continued to the present with some worsening of symptoms.  As such, it appears that the Veteran had a diagnosis of an ulcerated intestine disability during the course of this appeal.  

In consideration of the January 2006 letter, in its March 2014 remand the Board directed that the Veteran receive the appropriate VA examination to determine the nature and etiology of any ulcerated intestine disability and/or GERD.  Further, the VA examiner was to address the statements of the private physician.  

The record reflects that the Veteran received a VA esophageal conditions examination in July 2014.  In the diagnosis section, the VA examiner diagnosed the Veteran with GERD and hiatal hernia.  No mention was made of an ulcerated intestine disability or residuals of such.  Presumably, the VA examiner found that the Veteran did not have a current diagnosis of an ulcerated intestine disability.  Such a finding appears to be supported by the majority of the evidence of record; however, as the private physician in January 2006 appears to render a current diagnosis of an ulcerated intestine disability, an addendum opinion is necessary to help determine whether the Veteran was misdiagnosed by the private physician, or if the Veteran does, in fact, have either a current ulcerated intestine disability and/or residuals from such a disability.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from October 2011.  

Accordingly, the issue of service connection for an ulcerated intestine disability is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's gastrointestinal disorders, not already of record, for the period from October 2011.

2.  Return the July 2014 VA examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  Does the Veteran have a current diagnosis of an ulcerated intestine disability and/or residuals from such a disability?

B)  If the Veteran does have a current diagnosis of an ulcerated intestine disability and/or residuals from such a disability, is it as likely as not (i.e., probability of 50 percent or more) that the disability had its onset during a period of active service?  In rendering such an opinion, the VA examiner should address the February 2007 letter from the private physician opining that an ulcerated intestine disability was related to service.

C)  If the VA examiner concludes that the Veteran does not have a current diagnosis of an ulcerated intestine disability and/or residuals from such a disability, the VA examiner should explicitly address the January 2006 letter from the Veteran's private physician, which appears to diagnose the Veteran with a current ulcerated intestine disability, and explain why the Veteran does not appear to have such a disability now (i.e., misdiagnosis, the Veteran previously had such a condition that has since resolved, etc.).

3.  Then readjudicate the issue of entitlement to service connection for an ulcerated intestine disability.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


